DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the load must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following title is suggested: SYSTEMS AND METHODS FOR CONTROLLING AN X-RAY IMAGING DEVICE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warner (U.S. 2017/0119329).
Regarding claim 1:
Warner discloses a method, implemented on a computing device having one or more processors and one or more storage media, the method comprising: 
causing an X-ray source to emit X-rays to irradiate a subject ([0044], X-ray projection); 
generating an X-ray image of the subject ([0048], 2D or 3D images), wherein the X-ray image ([0044], image data) is generated using a detector ([0044], detector provides image data) that is arranged to face the X-ray source (Fig. 1, detector 130 faces source 125) to detect a portion of the X-rays that pass through the subject ([0044], detector detects X-rays passing through patient); and
 causing to project, using an optical projection device (Fig. 1, 155), the X-ray image (Fig. 1, 165) of the subject on a surface of the subject ([0044], projectors project image on to patient surface).
Regarding claim 2:
Warner discloses the method of claim 1, wherein the causing to project, using an optical projection device, the X-ray image of the subject on a surface of the subject ([0044], projectors project image on to patient surface) comprises: 
causing to project at least part of the X-ray image ([0044] and [0050], X-ray imaging) on the surface of the subject at a region where the X-rays irradiate the subject ([0050], 2D or 3D image projected on patient surface).
Regarding claim 3:
Warner discloses the method of claim 1, wherein the X-ray source (Fig. 1, 125) and the detector (Fig. 1, 130) are installed at two ends of a C-arm (Fig. 1, source 125 and detector 130 are mounted at two opposite ends of C-arm 135) of an X-ray imaging device, respectively.
Regarding claim 5:
Warner discloses the method of claim 3, comprising:
 causing to generate, using an optical positioning device (Fig. 1, 155), a position mark ([0053], position indicator within image) within the projected X-ray image on the surface of the subject ([0050], 2D or 3D image projected on patient surface).
Regarding claim 9:
Warner discloses the method of claim 1, comprising:
 causing to receive, by a workstation ([0048]-[0049], controller and user interface), the X-ray image of the subject ([0048], 2D or 3D image process); and 
transmitting the X-ray image to the optical projection device ([0050], projectors receive image data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. 2017/0119329) in view of Kiraly (U.S. 2017/0209110).
Regarding claim 4:
Warner discloses the method of claim 1.
However, Warner fails to disclose causing to adjust, using an adjustment device, a position of at least one of the X-ray source or the detector relative to the subject based on the projected X-ray image.
Kiraly teaches causing to adjust, using an adjustment device, a position of at least one of the X-ray source or the detector relative to the subject based on the projected X-ray image ([0033], C-arm position adjustment based projection).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the position adjustment taught by Kiraly in order to improve the safety of the C-arm to prevent injury to the user or patient (Kiraly; [0025]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. 2017/0119329) in view of Kim (U.S. 2016/0135767).
Regarding claim 7:
Warner discloses the method of claim 1.
However, Warner fails to disclose wherein the optical projection device comprises a driver board, a display panel, and a light source, wherein the causing to project, using the optical projection device, the X-ray image of the subject on the surface of the subject comprises: causing, using the driver board, the display panel to display the X-ray image, and causing to emit, using the light source, a light towards the display panel to project the displayed X-ray image on the surface of the subject.
Kim teaches wherein the optical projection device comprises a driver board (Fig. 16, 620), a display panel (Fig. 16, 605), and a light source (Fig. 16, 601), wherein the causing to project, using the optical projection device, the X-ray image of the subject on the surface of the subject ([0159], projection of image on to patient) comprises: 
causing, using the driver board, the display panel to display the X-ray image ([0192]-[0195], display device controlled to show ray image by controller), and causing to emit, using the light source (Fig. 16, 601), a light towards the display panel to project the displayed X-ray image ([0199], light source used to project image) on the surface of the subject ([0159], projection of image on to patient).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the projector taught by Kim in order to reduce the risks of extended radiation exposure by improving radiation positioning (Kim; [0006]-[0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
The combination of Warner and Kim discloses the method of claim 7, wherein the optical projection device includes a lens (Kim; Fig. 16, 610) arranged between the display panel (Kim; Fig. 16, 605) and the subject (Kim; Fig. 3, 10), and a distance between the display panel and the lens is adjustable (Kim; [0230]-[0233], display device location is adjusted by controller).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the projector taught by Kim in order to reduce the risks of extended radiation exposure by improving radiation positioning (Kim; [0006]-[0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. 2017/0119329) in view of Siwerdsen (U.S. 2017/0238897).
Regarding claim 10:
Warner teaches the method of claim 3, further comprising navigating a mechanical arm ([0045], control of gantry positioning), the mechanical arm supporting a load (Fig. 1, arm attached to C-arm 135) and being mechanically connected to the C-arm (Fig. 1, arm attached to C-arm 135).
However, Warner fails to disclose determining a first coordinate indicating a position of the load in a first coordinate system related to maneuvering of the mechanical arm; obtaining a three dimensional image of the subject, the 3D image representing the subject in a second coordinate system; determining a relationship between the first coordinate system and the second coordinate system; transforming the first coordinate in the first coordinate system to a second coordinate in the second coordinate system; and displaying a representation of the load in the 3D image at the second coordinate in the second coordinate system.
Siwerdsen teaches determining a first coordinate indicating a position of the load in a first coordinate system related to maneuvering of the mechanical arm ([0038], coordinate frame of CT volume with respect to source position); 
obtaining a three dimensional image of the subject ([0071]-[0073], 3D image), the 3D image representing the subject in a second coordinate system ([0071]-[0073], 3D image of subject at certain image orientations); 
determining a relationship between the first coordinate system and the second coordinate system ([0071]-[0076], 3D-2D registration of system geometry of each projection); 
transforming the first coordinate in the first coordinate system to a second coordinate in the second coordinate system ([0074], transform 3D coordinates to detector coordinates); and 
displaying a representation of the load in the 3D image at the second coordinate in the second coordinate system (Fig. 6, displayed image after calibration).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the image processing taught by Siwerdsen in order to increase spatial resolution and reduce artifacts by improving X-arm trajectory (Siwerdsen; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Warner and Siwerdsen discloses the method of claim 10, wherein the first coordinate system and the second coordinate system are associated with different coordinate origins (Siwerdsen; [0071]-[0073], 3D image of subject at certain image orientations, ([0071]-[0076], 3D-2D registration of system geometry of each projection), wherein the determining a relationship between the first coordinate system and the second coordinate system comprises:
 calculating a mapping relationship between the first coordinate system and the second coordinate system (Siwerdsen; [0074]-[0077], covariance and initialization).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the image processing taught by Siwerdsen in order to increase spatial resolution and reduce artifacts by improving X-arm trajectory (Siwerdsen; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
The combination of Warner and Siwerdsen discloses the method of claim 10, wherein the obtaining a 3D image of the subject comprises: 
obtaining a plurality of two dimensional images based on scan data acquired by the detector at different positions (Siwerdsen; [0066] and [0071], 2D image projection data); and 
reconstructing the 3D image based on the plurality of 2D images (Siwerdsen; [0066] and [0071], 3D image reconstruction from 2D image projection data).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the image processing taught by Siwerdsen in order to increase spatial resolution and reduce artifacts by improving X-arm trajectory (Siwerdsen; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Warner and Siwerdsen discloses the method of claim 12, wherein the reconstructing the 3D image based on the plurality of 2D images comprises: 
correcting the plurality of 2D images (Siwerdsen; [0071], 2D projection calibration); and 
reconstructing the 3D image based on the plurality of corrected 2D images (Siwerdsen; [0071]-[0073], calibration process for 3D reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the image processing taught by Siwerdsen in order to increase spatial resolution and reduce artifacts by improving X-arm trajectory (Siwerdsen; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Warner and Siwerdsen discloses the method of claim 10, wherein the determining a first coordinate indicating a position of the load in a first coordinate system comprises: 
determining one or more mechanical parameters associated with the mechanical arm (Siwerdsen; [0038], rotation and translation vectors); and 
determining the first coordinate indicating the position of the load in the first coordinate system based on the one or more mechanical parameters (Siwerdsen; [0038]-[0039],detector positioning based on translation and coordinate vectors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the image processing taught by Siwerdsen in order to increase spatial resolution and reduce artifacts by improving X-arm trajectory (Siwerdsen; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
The combination of Warner and Siwerdsen discloses the method of claim 14, wherein the determining one or more mechanical parameters associated with the mechanical arm comprises: 
determining position information of at least one joint of the mechanical arm or type information of the load (Siwerdsen; [0051], 9 degrees of freedom parameters).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the image processing taught by Siwerdsen in order to increase spatial resolution and reduce artifacts by improving X-arm trajectory (Siwerdsen; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. 2017/0119329) in view of Siwerdsen (U.S. 2017/0238897) as applied to claim 15 above, and further in view of Fischer (U.S. 2019/0192100).
Regarding claim 16:
The combination of Warner and Siwerdsen discloses the method of claim 15. 
However, the combination of Warner and Siwerdsen fails to disclose wherein the determining position information of at least one joint of the mechanical arm comprises: acquiring a first parameter associated with a rotation of the at least one joint or a second parameter associated with a translation of the at least one joint; and determining the position information of the at least one joint of the mechanical arm based on the first parameter associated with the rotation of the at least one joint or the second parameter associated with the translation of the at least one joint.
Fischer teaches acquiring a first parameter associated with a rotation of the at least one joint ([0062], and [0070]-[0073], rotational axis and rotational position acquired) or a second parameter associated with a translation of the at least one joint ([0062], translation location acquired); and
 determining the position information of the at least one joint of the mechanical arm ([0062], and [0070]-[0073], rotational axis position acquired) based on the first parameter associated with the rotation of the at least one joint ([0062], and [0070]-[0073], rotational position acquired) or the second parameter associated with the translation of the at least one joint ([0062], translation location acquired).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner and Siwerdsen with the robotic arm positioning taught by Fischer in order to improve image accuracy by increasing optimum viewing directions (Fischer; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (U.S. 2017/0119329) in view of Li (CN 107393531; all notations directed to translated Li).
Regarding claim 19:
Warner discloses the method of claim 3, the C-arm (Fig. 1, 135).
However, Warner fails to disclose obtaining a plurality of sets of training data, each set of the training data including an indication signal that is derived from an operator (Translated Li; [0061], voice signal) and represents an order to operate the C-arm and an operation signal that is directed to operate the C-arm in response to the indication signal (Translated Li; [0062]-[0063], outputting control signal based on voice signal); 
establishing a relationship between the indication signals and the operation signals; acquiring at least one test indication signal; determining, based on the relationship, at least one candidate operation signal in response to the at least one test indication signal; determining whether the at least one candidate operation signal is accurately responding to the at least one test indication signal; and in response to a determination that the at least one candidate operation signal is not accurately responding to the at least one test indication signal, updating the relationship based on the at least one test indication signal.
Li teaches obtaining a plurality of sets of training data, each set of the training data including an indication signal that is derived from an operator (Translated Li; [0061], voice signal) and represents an order to operate the C-arm and an operation signal that is directed to operate the C-arm in response to the indication signal (Translated Li; [0062]-[0063], outputting control signal based on voice signal);
establishing a relationship between the indication signals and the operation signals; acquiring at least one test indication signal;
 determining, based on the relationship, at least one candidate operation signal in response to the at least one test indication signal (Translated Li; [0058], relationship between voice signal and template signal); 
determining whether the at least one candidate operation signal is accurately responding to the at least one test indication signal (Translated Li; [0058], recognition failure or success) and 
in response to a determination that the at least one candidate operation signal is not accurately responding to the at least one test indication signal, updating the relationship based on the at least one test indication signal (Translated Li; [0056], learning stage stores speech template).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the training taught by Li in order to improve detection efficiency by reducing detection and to improve user experience (Translated Li; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 21:
The combination of Warner and Li discloses the method of claim 19, wherein the at least one test indication signal includes a plurality of test indication signals, and the determining whether the at least one candidate operation signal is accurately responding to the at least one test indication signal comprises:
 determining a matching rate between the plurality of test indication signals and the corresponding candidate operation signals (Translated Li; [0062], [0066] and [0069], matching voice signal).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the training taught by Li in order to improve detection efficiency by reducing detection and to improve user experience (Translated Li; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 23:
The combination of Warner and Li discloses the method of claim 19, wherein the indication signals include at least one of a voice command (Translated Li; [0061], voice signal) or an image command, and the operation signals include at least one of a position adjustment (Translated Li; [0057], patient positioning and medical detector process can be vocally controlled), a parameter setting (Translated Li; [0057], patient positioning and medical detector process can be vocally controlled), or a starting of X-ray imaging with the X-ray imaging device (Translated Li; [0057], patient positioning and medical detector process can be vocally controlled).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the projection method of Warner with the training taught by Li in order to improve detection efficiency by reducing detection and to improve user experience (Translated Li; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Warner (U.S. 2017/0119329), Siwerdsen (U.S. 2017/0238897), Fischer (U.S. 2019/0192100), and Li (CN 107393531; all notations directed to translated Li).
Regarding claim 17:
The combination of Warner, Siwerdsen, and Fischer discloses the method of claim 16, the acquiring a first parameter associated with a rotation of the at least one joint (Fischer; [0062], and [0070]-[0073], rotational axis and rotational position acquired) or a second parameter associated with a translation of the at least one joint
However, the combination of Warner, Siwerdsen, and Fischer fails to disclose wherein the acquiring a first parameter associated with a rotation of the at least one joint or a second parameter associated with a translation of the at least one joint comprises: acquiring the first parameter associated with the rotation of the at least one joint or the second parameter associated with the translation of the at least one joint by at least one sensor periodically.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 22:
The combination of Warner, Siwerdsen, and Li discloses the method of claim 21.
However, the combination of Warner, Siwerdsen, and Li fails to disclose wherein the determination that the at least one candidate operation signal is not accurately responding to the at least one test indication signal includes that the matching rate between the plurality of test indication signals and the corresponding candidate operation signals is lower than a preset value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884